Citation Nr: 1403447	
Decision Date: 01/27/14    Archive Date: 02/10/14

DOCKET NO.  13-02 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Nashville, Tennessee


THE ISSUE

Entitlement to service connection for emphysema.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Jonathan Tracy, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1953 to January 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is needed before a decision may be rendered with respect to the claim for entitlement to service connection for emphysema.  A VA examination and medical opinion is required to determine the nature and etiology of the claimed disability.

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The threshold for getting an examination is low.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

In this case, the Veteran alleges that he was hospitalized for 38 days for a severe case of pneumonia during service.  He also claims that he has experienced problems with his lungs since that time.  Unfortunately, service treatment records are unavailable.  The RO documented each of the steps taken to obtain the Veteran's service treatment records in a letter dated in April 2012 and concluded that all efforts to obtain the records had been taken.  The Board agrees with the RO that further efforts would be futile.

The Veteran also alleges that he underwent surgery in the 1962 or 1965 due to a lung condition.  While the RO was unable to obtain records from that time, the Veteran's current physician, Dr. "N." references the procedure.

The Veteran has a current diagnosis of restrictive lung disease causing dyspnea from Dr. N.  In a letter dated in October 2012, Dr. N opines that "it is highly likely that [the Veteran's] lung condition is a direct result of his military service."  There are two other opinions from Dr. "S." and Dr. "M."  They both concurred that the Veteran's current lung condition is related to the pneumonia he experienced in service.  Therefore, there is competent evidence that an association may exist between his current diagnosis and his time in service.

Dr. M. also reported that the Veteran smoked from the age of 15 to 33.  The Veteran also reported smoking as a young man in the treatment records from Dr. N and from Baptist hospital.  A record dated in July 2006 from the Centennial Medical Center indicates that the Veteran had a history of smoking two packs a day for 25 years, but quit in the 1960's because he was developing emphysema.

A medical opinion must support its conclusion with an analysis the Board can consider and weigh against other evidence in the record so that the Board will not have to rely on its lay opinion to make a decision.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The opinions do not explain why the reported pneumonia in service is the most likely cause, as opposed to the Veteran's history of smoking.  The three private medical opinions are not probative enough for the Board to base a decision in this appeal.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Afford the Veteran a VA examination to determine the etiology of his claimed lung condition.  The Veteran's claims file must be made available to the examiner for review in connection with the examination.

After reviewing the record and examining the Veteran, the examiner is to address the following:

(a)  Does the Veteran have any lung disorder?  If so, identify the specific diagnosis.  

(b)  If the answer to (a) is yes, is it at least as likely as not (50 percent probability) that any currently diagnosed lung disorder was incurred in or is otherwise related to service, to include being a residual of the reported episode of pneumonia in service?  The examiner must specifically  address any potential alternative causes of the disorder, to include the Veteran's reported smoking. The examiner should also discuss the opinions of the three private physicians dated in January 2013, November 2012, and October 2012.

The examiner must provide reasons for each opinion given.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

2.  Thereafter, readjudicate the claim on appeal.  If the benefit sought on appeal is not fully granted, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



